Per Curiam.
Defendant pled guilty to a felony charge of issuing an insufficient fund check with intent to defraud. § 28-1213, R. R. S. 1943. He was sentenced to a term of 18 months to 5 years in the Nebraska Penal and Correctional Complex. On this appeal he urges that the sentence is excessive and that he should have been placed on probation as this is his first conviction.
We have very carefully read the arraignment proceeding and the presentence investigation report. Defendant was first charged with obtaining money under false pretenses. § 28-1207, R. R. S. 1943. He pled not guilty to that charge. Both charges arose out of the same essential facts. After the plea of guilty to the check charge, the false pretense charge was dismissed.
It will serve no purpose to outline the details of the devious scheme by which the fraud was accomplished. However, it involved the use of an innocent third party as a tool and was obviously coldly calculated. As a result of his actions he fraudulently obtained $16,000. With the proceeds he bought a Ferrari automobile, which he then sold, and thereafter fled to Canada where he was apprehended.
He urges that he has reformed and is desirous of making restitution for this and other lesser frauds. The trial judge observed the defendant and heard his protestation of reform and was in the best position to make a judgment on his sincerity. The crime and the conditions of its commitment seem to merit the punishment imposed.
Affirmed.